COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


BETTYE RENEE NICHOLS
                                      MEMORANDUM OPINION * BY
v.        Record No. 1549-97-1        JUDGE RICHARD S. BRAY
                                           JUNE 9, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                     E. Preston Grissom, Judge
          Heather Buyrn Crook (Buyrn & Crook, on
          brief), for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     Bettye Renee Nichols (defendant) appeals the revocation of a

suspended sentence resulting from violations of the terms and

conditions of attendant probation, complaining that the court

imposed a "term of confinement . . . [which] was

[unconstitutionally] disproportionate and excessive" and beyond

the maximum penalty allowed by statute.   We affirm the revocation

but remand for resentencing consistent with this opinion.

     The parties are conversant with the record and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

                                 I.

     On May 20, 1996, defendant was convicted of an "Attempt To

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Obtain Drug By Fraud," a violation of Code § 18.2-258.1, and

sentenced to seven years in the penitentiary, suspended upon

certain conditions, including supervised probation and the

requirement that defendant remain "drug free."   Subsequently, on

January 27, 1997, defendant was convicted of several additional

offenses and, again, sentenced to incarceration, suspended upon

"special conditions" of supervised probation.

     Acting on a "Probation Violation Report," dated February 26,

1997, which advised that defendant had submitted a "urine screen

positive for heroin and cocaine on February 1, 1997," the court

issued a capias for her arrest.   At the subsequent probation

revocation hearing, the test results, together with other

evidence of defendant's noncompliance with the terms of

probation, were received into evidence.   At the conclusion of the

proceeding, the court found defendant in violation of probation,

revoked the suspended sentences and sentenced defendant to six

years and nine months in the penitentiary for the initial drug

offense, a year in jail for one among the later offenses, and

resuspended the remaining sentences.
                               II.
               By statute, a trial judge in Virginia
          "may, for any cause deemed by [the judge]
          sufficient which occurred at any time within
          the probation period . . . revoke the
          suspension of sentence." The revocation of
          the suspended sentence "must be based on
          reasonable cause," and must be based upon
          cause that occurred within the suspension or
          probation period.




                              - 2 -
Bailey v. Commonwealth, 19 Va. App. 355, 357, 451 S.E.2d 686, 687

(1994) (citations omitted); Code § 19.2-306.   "[T]he power of the

courts to revoke suspensions and probation for breach of

conditions must not be restricted beyond the statutory

limitations."   Briggs v. Commonwealth, 21 Va. App. 338, 344, 464

S.E.2d 512, 514 (1995) (citations omitted).    Thus, "the issue on

review of a revocation is 'simply whether there has been an abuse

of discretion.'"   Connelly v. Commonwealth, 14 Va. App. 888, 890,

420 S.E.2d 244, 245 (1992) (citations omitted); Code § 19.2-306.
      "The legislature has set the range for punishment for those

who violate the [criminal] code provisions.    In establishing the

sentencing range it endowed the trial court with inherent and

discretionary power to impose appropriate sentences."     Hudson v.

Commonwealth, 10 Va. App. 158, 160, 390 S.E.2d 509, 510 (1990)

(citations omitted).   "We have held in numerous cases that when a

statute prescribes a maximum imprisonment penalty and the

sentence does not exceed that maximum, the sentence will not be

overturned as being an abuse of discretion."    Abdo v.

Commonwealth, 218 Va. 473, 479, 237 S.E.2d 900, 903 (1977)

(citations omitted).   Moreover, "[a] sentence in excess of one

prescribed by law is not void ab initio because of the excess,

but is good insofar as the power of the court extends, and is

invalid only as to the excess."   Deagle v. Commonwealth, 214 Va.

304, 305, 199 S.E.2d 509, 510-11 (1973) (citations omitted).

     The offense of obtaining drugs by fraud in violation of Code



                               - 3 -
§ 18.2-258.1 is a Class 6 felony, punishable by a prison term of

"not more than five years."   Code §§ 18.2-10(f), -258.1(h).

However, the trial court in this instance initially sentenced

defendant to seven years for the crime and, upon revocation,

imposed the remainder of the term, six years and nine months.

Thus, "[t]he excessive portion of [defendant's] sentence is

invalid."   See Bell v. Commonwealth, 11 Va. App. 530, 534, 399

S.E.2d 450, 453 (1991) (citations omitted).      "Because we cannot

summarily reduce [defendant's] sentence, we remand the case to

the trial court for resentencing."       Id. (citations omitted).

     Accordingly, we affirm the disputed revocation but remand

for the trial court to resentence defendant consistent with Code

§ 18.2-258.1 and this opinion.
                                                  Affirmed in part,
                                                  reversed in part,
                                                  and remanded.




                                 - 4 -